Citation Nr: 1424218	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  13-19 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to July 1972.  He died in September 2010 and the appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  

In April 2014, the appellant and her son testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the electronic record.  

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  At the time of his death, the Veteran had the following service-connected disabilities:  left elbow injury with excision of proximal end of the radius rated 20 percent disabling; and, tonsillitis, hemorrhoids and prostate hypertrophy, all rated as noncompensable. 

2.  The Veteran died in September 2010; the immediate cause of his death was cardiac dysrhythmia, and the underlying causes were coronary artery disease and diabetes mellitus. 

3.  The Veteran did not serve in Vietnam and there is no evidence of herbicide exposure during his service in Thailand at Takhli Air Force Base.

4.  Diabetes mellitus, type II, did not manifest in service or for many years thereafter, and is unrelated to service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

There is a general duty to assist in a death case under the provisions of 38 U.S.C.A. § 5103A(a).  Such provision excuses VA from reasonable efforts to provide such assistance when no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a). 

In addition, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, the notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009) (unpublished). 

In this case, the appellant has asserted that the Veteran's diabetes was due to his exposure to herbicides during service.  At the time of the Veteran's death, diabetes was not service-connected; and, according to the appellant's April 2014 hearing testimony, she was aware that the Veteran had attempted, albeit unsuccessfully, to establish service connection for diabetes prior to his death.  

Furthermore, a pre-adjudicatory letter to the appellant in December 2010 specifically explained the disabilities for which the Veteran had established service connection prior to his death; and, how to substantiate a claim of service connection for the cause of the Veteran's death based on a service-connected disability and a disability not yet service-connected.  Although the appellant was not notified by the RO that the claim of service connection for the cause of the Veteran's death could be substantiated by showing that the Veteran was exposed to Agent Orange on a presumptive basis, the record clearly demonstrates that the appellant had actual knowledge of how to substantiate her claim of service connection for a disability based on a presumption of Agent Orange exposure.  She submitted lay statements and other evidence including photographs and maps attempting to show that the Veteran served on or near the perimeter of the Takhli Air Force Base in Thailand in 1966 and 1967 (which would potentially warrant service connection on a presumptive basis as secondary to in-service herbicide exposure).  The appellant submitted copies of a Board decision addressing the same matter with regard to another veteran, and she submitted copies of VA documents regarding herbicide exposure in Thailand.  These submissions show that the appellant was clearly aware of how to substantiate her claim.

The letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Notice pertaining to the assignment of effective dates was also provided. 

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c), (d).  In this case, VA obtained the Veteran's service treatment records, personnel records, and all of the identified and available post-service private and VA medical records.  

As will be explained below, the evidence does not show that the Veteran was exposed to Agent Orange in service.  The appellant does not assert nor does the evidence suggest that diabetes, cardiac dysrhythmia or coronary artery disease,  was otherwise related to service or that the Veteran's service-connected disabilities caused or contributed to cause the Veteran's death.  That notwithstanding, a VA opinion was obtained in October 2012 to determine the likelihood that the Veteran developed diabetes in service.  The opinion was adequate as it is based on a review of the record and as a rationale was provided for the opinion.  An opinion as to whether dysrhythmia or coronary artery disease are related to service or whether a service-connected disability caused or contributed to cause death is not warranted as the appellant has not made such assertions.  38 U.S.C.A. § 5103A(a).

The undersigned VLJ who conducted the April 2014 hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and made sure that the appellant was aware of how to substantiate her claim.  The appellant provided testimony in support her claim and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant also submitted additional evidence in support of her claim with a waiver of review by the Agency of Original Jurisdiction (AOJ) in the first instance.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service connection for cause of death

Under 38 U.S.C.A. § 1310(a), when a Veteran dies from a service related disability, VA will pay dependency and indemnity compensation (DIC) to such Veteran's surviving spouse.  To establish that a Veteran died from a service related disability, i.e., service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death.  38 C.F.R. § 3.312.

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. § 1310(a).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2013). 

Diabetes mellitus is presumed to have been incurred in service if it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Moreover, veterans who served in Vietnam are presumed to have been exposed to Agent Orange.  Certain listed diseases, including diabetes mellitus, type II, are presumed service connected in such veterans that are presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(a)(1),(2), (f) ; 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e).

According to 38 CFR § 3.307(a)(6)(iii) , eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involve "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  

The record reflects that the Veteran served on the Takhli Air Force Base in Thailand and he did not have service in Vietnam.  The Veteran reported in a statement dated in June 2011 that he had "in-country service in Vietnam."  However, he did not provide any details that would allow for further research and the service personnel records indicate service in Thailand, not Vietnam.  The appellant has not asserted that the Veteran served in Vietnam.  Accordingly, the Board finds that the preponderance of the evidence is against finding that the Veteran served in Vietnam.  

Service treatment records show that the Veteran underwent several glucose tolerance tests, with some high blood sugar findings associated with the testing; but, there was no diagnosis or treatment for diabetes in service or for many years thereafter.  (See service treatment records and an October 2012 VA medical opinion.)  Moreover, the appellant does not contend that the Veteran's diabetes had its onset during service or that the Veteran served in Vietnam.  Rather, the appellant contends that the Veteran was exposed to Agent Orange during his service in Thailand and that service connection for diabetes is warranted on a presumptive basis.  

VA's Compensation & Pension (C&P) Service has issued information concerning the use of herbicides in Thailand during the Vietnam War.  According to a May 2010 bulletin, C&P Service determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, a practice that was intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense document titled Project CHECO Southeast Asia Report:  Base Defense in Thailand.  Although the Department of Defense indicated that the herbicide used was commercial in nature rather than tactical (such as Agent Orange), C&P Service has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, VA's C&P Service has determined that consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, the C&P Service stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identified several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  As such, the C&P Service indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

An undated VA memorandum was added to the claims file explaining in more detail the summarization above regarding the use of tactical herbicides in Thailand.  

The appellant contends that the Veteran developed diabetes mellitus, type II, as a result of herbicide exposure while working as an aircraft painter on the flight line, the trim pad, and at his barracks.  In support of her claim, the appellant submitted lay statements from other Veterans who reportedly served at Takhli Air Force Base during the Vietnam era.  Photographs and maps were also provided showing areas of brown grass.  These lay statements attempt to place the Veteran at or near the base perimeter while working on the flight line, the trim pad and at his barracks.  The lay statements also contend that spraying the area was common during the time the Veteran served there and that used drums marked with an orange strip previously contained Agent Orange and were not decontaminated when they were used on the base.  Significantly, the appellant submitted these lay statements, photographs, and some internet research directly to the Board with a waiver of RO review of the evidence in the first instance.  (See lay statements with photographs submitted in 2013 and 2014 from L.M., B.S., E.H., M.H., K.H., and W.T.)  

As noted above, diabetes mellitus, type II, is a presumptive disease.  38 C.F.R. § 3.309(e) (2013).  The medical evidence of record indicates that the Veteran was not diagnosed with or treated for diabetes during service or within the first post-service year.  Likewise, an October 2012 VA opinion found that the Veteran's diabetes was not first manifested during service and private treatment records from December 1992 show that the Veteran was being observed for borderline diabetes and a diagnosis of diabetes is of record.  There is no prior diagnosis.  Therefore, the only remaining question is determining whether the Veteran is entitled to presumptive service connection for diabetes mellitus, type II, due to herbicide exposure while serving on active duty.

The RO undertook to determine whether the Veteran's service in Thailand likely exposed him to herbicides.  The RO contacted the National Personnel Records Center (NPRC) requesting any information showing that the Veteran was exposed to herbicides.  NPRC responded in February 2012 that there were no records documenting that the Veteran was exposed to herbicides during service.  

The RO also contacted the Joint Services Records Research Center (JSRRC) for evidence showing that the Veteran and/or his unit of assignment were exposed to Agent Orange.  After researching the available data, JSRRC was not able to document or verify that the Veteran was exposed to Agent Orange during his tour of Takhli Air Force Base in Thailand.  The data did not report on the Veteran's or the unit personnel's duty assignments or their duty locations in proximity to the base perimeter.  Likewise, the available historical data did not document Agent Orange spraying, testing, or storage at Takhli during the July 1966 to September 1966 time frame.  

There is no reason to doubt the credibility of the other Veterans who witnessed the application of chemicals to control vegetation surrounding the perimeter of Takhli Air Force Base during active duty, these credible accounts nevertheless fail to factually establish that dioxin-based chemical herbicides were used at Takhli Air Force Base during the period that the Veteran was stationed at this airbase in 1966 and 1967.  The VA Memorandum for the Record, which was furnished to the appellant, presents the official factual findings of VA, based on its historical research, regarding Agent Orange use in Thailand during the Vietnam War Era.  VA's research also included review and consideration of the declassified Project CHECO Southeast Asia Report: Base Defense in Thailand.  As relevant, this VA memorandum presented the following specific factual determinations: 

[Official records of the Department of Defense indicate] only limited testing of "tactical herbicides" (i.e., dioxin-based chemical herbicides including Agent Orange) was conducted in Thailand, from April 2 - September 8, 1964, at the Pranburi Military Reservation in Pranburi, Thailand.  This location was not near any American military installation or Royal Thai Air Force Base.

Other than the 1964 tests at Pranburi Military Reservation, tactical herbicides, such as Agent Orange, were exclusively used and stored in Vietnam only. 

Commercial herbicides were frequently used for vegetation control around the perimeters of American airbases during the Vietnam War Era, including Thai airbases hosting American military aviation assets, but no dioxin-based tactical herbicides were ever used at these facilities.  The military has kept records of specific commercial herbicides used at its facilities since 1957. 

Modified United States Air Force cargo planes (UC-123s) involved in aerial spraying operations of tactical herbicide in Vietnam were also used in aerial spraying of insecticides in Thailand in August - September 1963 and October 1966. These insecticide spraying operations are not sufficient to establish exposure to dioxin-based tactical herbicides for any veteran based solely on service in Thailand.

There is no presumption of "secondary exposure" to dioxin-based tactical herbicides based on being in proximity to, or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam. Aerial spraying of tactical herbicides in Vietnam did not occur everywhere in that country and "it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam."  The high-altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 propeller-driven cargo planes modified to spray tactical herbicides over Vietnam and there are no clinical studies demonstrating harmful health effects for any such secondary or remote herbicide contact that may have occurred. 

(See VA Memorandum for the Record, undated).

In view of the above discussion of the facts, the Board will not concede that the Veteran was exposed during service to dioxin-based chemical herbicides that are presumptively linked to type II diabetes mellitus.  The Veteran did not serve in or visit the Republic of Vietnam during active duty, such that his exposure to dioxin-based chemical herbicides can be presumed.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2013).  Although the Veteran's peers have presented credible accounts of witnessing herbicides being sprayed to control perimeter vegetation at Takhli Air Force Base, the historical evidence establishes that dioxin-based chemical herbicides such as those presumptively linked to type II diabetes mellitus were not used at these airbases in Thailand.  The chemicals that were witnessed being applied to control airbase perimeter vegetation were commercial herbicides, for which no clinical link to diabetes mellitus has been recognized by VA for purposes of establishing entitlement to VA compensation.  Finally, to the extent that the appellant may contend the following, there is no basis to concede that the Veteran was secondarily exposed to dioxin-based chemical herbicides via being in proximity to Thailand-based military aircraft that flew missions over Vietnam.  There are no statutory or regulatory provisions or case law that recognizes such exposure for purposes of establishing a presumptive basis for service connection and the evidence is also against finding that diabetes is otherwise related to service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Therefore, there is no entitlement to any of the chemical herbicide presumptions provided by 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 , 3.309.

Moreover, while the appellant asserts that the Veteran worked and lived near the base perimeter at Taklhi Air Force Base, the evidence provided is not sufficient to support such a finding.  It is alleged that the road shown in a photograph of the Veteran standing on the porch of his barracks is the base perimeter.  However, there is no sign, no fencing, no patrols or any other objective indicating that the road shown in the photograph represents the base perimeter.  Similarly, the appellant submitted a map of the base, purporting to show the secured area of the base; however, the map does not show where the base perimeter is or whether the Veteran regularly served or slept near the base perimeter.  The Veteran's service personnel records also do not show that the Veteran's duties were near the base perimeter.  

While there is no doubt that the appellant is sincere in her belief that the Veteran was exposed to Agent Orange during service, the preponderance of the evidence of record is against a finding that the Veteran was exposed to herbicides during service.  The lay statements are not from witnesses who actually saw the Veteran work or live near the perimeter and the lay statements do not provide findings that have been corroborated by service department or JSRRC findings.  Additionally, the Veteran's military occupational specialty is not consistent with the type of specialist who would normally serve on the perimeter.  The Veteran, prior to his death, did not mention being on the perimeter.  

Turning to whether service connection for diabetes is warranted on the basis of direct incurrence, a review of the Veteran's claims file and electronic record reveals no medical evidence linking his disability, first diagnosed in 1992, to symptomatology or pathology present during military service so many years earlier.  Moreover, diabetes mellitus, type II, was not shown to manifest to a compensable degree within one year of discharge from service.  The appellant does not contend otherwise.

The appellant does not assert and the evidence does not show that a service-connected disorder caused or contributed to the cause of the Veteran's death.  Moreover, the appellant has not asserted nor does the evidence show that cardiac dysrhythmia or coronary artery disease are directly related to service.

For these reasons, the preponderance of the evidence is against the claim and service connection for cause of the Veteran's death is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


